Joseph R. Lloyd died in 1841, leaving a widow and four infant children, to whom, by his will, he gave all his estate, real and personal, equally to be divided between them, with a power to his executor to sell the real estate and convert it into money for the purpose of division. By the will the defendant Mordecai was appointed testamentary guardian of the four children, "to rear and educate them in the State of North Carolina." The executor administered the estate, and delivered to the defendant, as guardian of the four infants, about thirty slaves and about $20,000 in cash, arising chiefly from the sale of land.
In 1845 the widow removed to Louisiana where she had resided before her marriage, and married a second time, and has since resided there; and during the past year the children were taken by their mother to that State to reside with her — the eldest being about 20 and the youngest nearly 14 years of age. In November, 1848, a maternal uncle of the children was appointed, by a court of Louisiana, dative tutor to them — an office, it is said, which is the same there as that of guardian appointed by a court in this State; and that the tutor duly entered into bond in the sum of $60,000, with sufficient sureties, for the faithful discharge of his duties and accounting for the estates of his wards. This           (62) bill was then filed, stating that the children will be better taken care of by their mother than they can be in this State, and also that their estates will be more productive in Louisiana than here, because the profits of negroes there are greater and the interest of money higher, and praying that the defendant may be decreed now to account and deliver the slaves and pay the money belonging to the infants to their Louisiana guardian.
The defendant answers that he believes it will be for the advantage of his wards to grant the prayer of the bill, and that he admits it may be done, if the court deem it lawful, so that he can be protected in delivering over the estate.
We think the object of these parties cannot be legally effected, as it seems to us that a testamentary guardian cannot be displaced in this manner. It need not be questioned that the domicil of an infant may generally be changed by the removal of the mother to another State and carrying the infant with her, and that, in such a case, the act of 1820, Rev. Stat., ch. 54, sec. 23, requires an executor or guardian appointed by a court in this State, and having the estate in possession, to account with a guardian appointed in the State of the infant's residence. But we think a testamentary guardian is not within the purview and meaning of the act. It is true that the terms of the act are broad enough to cover the case, as it speaks of guardians generally, and there is no express exception therein of testamentary guardians. But it would seem that the exception must be implied from the power conferred by (63)  the law on a father "to dispose of the custody and tuition" of his infant child and the management of the estate. After giving such a power, and when the father of a child, residing here, appoints a guardian and thereby confers on him the custody and tuition of the child here — expressly directing in the case, indeed, that the child shall be reared and educated in this State, by the testamentary guardian — it seems impossible to suppose the law could mean to allow any person whatever to change the custody, tuition, or domicil of the child, unless in the single case where the guardian was wasting the estate or otherwise demeaning himself improperly. Suppose the father to direct particular investments in stocks, or loans, or lands in the State. It cannot be imagined that the Legislature intended to interfere with those special provisions and trusts by allowing them to be defeated by any one who could manage to get the child into another State and procure a guardian to be appointed there for him. It is plain that it was the very object of this father to prohibit the removal of his children from this State on any pretense; and the probability from the circumstances, is that his objection was directed against their present domicil in the particular. He thought there was more in what he deemed the proper nature and tuition of his children, in the proper place and under a fit person, than in the rapid accumulation of their property during the short period of their infancy. Indeed, such are always the views of a father who appoints a guardian for his children, instead of leaving the selection to the courts from time to time. It seems to us that the act in question did not mean, in the least, to impair that privilege of a father — especially through the agency of the courts of another State, acting upon infants improperly carried within their jurisdictions, in opposition to the will and lawful directions of the father. This, we have said, should be implied from the nature of the case, notwithstanding the general (64)  term "guardian" used in the act. But that implication is so *Page 57 
fortified by other provisions in the act as to become almost a necessary one. For example, section 5 authorizes the Superior or county courts to appoint a guardian to take charge of the estate of an infant whose father is alive and resident here. But clearly in such a case, a guardian appointed abroad would not supersede the one appointed here. There must, then, be some limitation on the sense in which the term "guardian" must be received in the act; and, as we conceive, this case of a guardian appointed by the father furnishes another instance of it. The act says the guardian of an orphan "regularly appointed in the State where he resides" may call an executor or guardian here to account. But whom can our law deem guardian "regularly appointed" in such a case? Surely those were not intended who could not, according to our law, be appointed by our own courts. Now, the statute confers the power upon our courts "to appoint guardians where none have been appointed by the father," and in that case only, unless in the case of an unfaithful guardian, according to section 18. If, in this case, our courts were to appoint a guardian for the children, the appointment would be without authority or validity; and it seems contrary to every sound principle of construction to allow a general term in a statute so to operate as to make the Legislature confer on a foreign jurisdiction an authority which is expressly denied to our own tribunals by the same statute, and which cannot be exercised by either tribunal without impugning powers expressly conferred thereby on the father and his nominee exclusively. In such a case the orphan cannot be rightfully taken from the guardian here and carried abroad; and therefore our law cannot deem one, there appointed, to be a lawfully and regularly appointed guardian.
PER CURIAM.                                   Bill dismissed.
(65)